Citation Nr: 1810868	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a lower back disability.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The June 2012 decision denied service connection for bilateral hearing loss and the January 2015 decision found that new and material evidence had not been received to reopen claims for upper and lower back pain.  

The Board remanded this case in June 2017 for the Veteran to undergo new VA examinations for his upper back disability and hearing loss, and to obtain an addendum opinion to the Veteran's October 2014 VA examination.  The new VA examinations were obtained.  With respect to the claim for a hearing loss disability, the Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  With respect to the claim for a lower back disability, there has not been substantial compliance with the June 2017 remand directive, and therefore another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the undersigned in December 2016 and a transcript of that hearing is of record.

The issue of entitlement to service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a current disability of bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102 , 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of an August 2008 and April 2012 letters that informed the Veteran of the evidence generally needed to support the claims on appeal.  The notices included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The notices were also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran. The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations and opinions on several occasions, most recently in August 2017, for the disabilities on appeal.  The medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim. 

The Veteran was afforded a hearing before a Veterans Law Judge in December 2016.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the Board can adjudicate the claim based on the current record. 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Service Connection - Bilateral Hearing Loss Disorder

The Veteran seeks service connection for a bilateral hearing loss disorder. He asserts he has bilateral hearing loss as a result of his noise exposure during service, to include exposure to tank fire, hand grenades and machine gun fire as an infantryman.  The Veteran testified that he first began to experience hearing loss right before he was discharged from active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309 (a). M21-1MR III.iv.4.B.12.a.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records have been obtained.  The service treatment records do not show a complaint of or treatment for hearing loss in service.  The Veteran underwent a hearing examination upon enlistment in June 1977.  The results, in puretone thresholds, in decibels, are as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
5
5
5
5
5

The Veteran also underwent another examination in April 1978 prior to separation from active duty.  The results of the April 1978 examination, in puretone thresholds, in decibels, are as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The Veteran underwent a VA examination in July 2011.  The examiner reported that the results of the July 2011 examination were not consistent or reliable and could not be used to determine whether the Veteran experienced hearing loss to the level required by 38 C.F.R. § 3.385 at that time.

The Veteran underwent another VA examination in September 2014.  The results, in puretone thresholds, in decibels, are as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
20
15
20
LEFT
10
15
20
15
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

Finally, the Veteran underwent another VA examination in August 2017.  The results, in puretone thresholds, in decibels, are as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
10
5
15
10
15
LEFT
10
10
10
15
15

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.

The Veteran testified that he did not seek treatment post-service for hearing loss, but that he began experiencing hearing loss before he was discharged from active duty service.  The Veteran's wife also testified that the Veteran had trouble hearing the television and that the Veteran's difficulty in hearing has gotten worse over time. 

The Veteran has not provided competent evidence that indicates that he has a current bilateral hearing loss that meets VA disability criteria.  The Veteran is competent to report symptoms of hearing loss that he may experience as a layperson.  He is not, however, competent to diagnose a bilateral hearing loss disability because hearing loss is identified by objective and specific audiometric and speech recognition testing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to a diagnosis of hearing loss is not competent evidence.  Id.

While the Veteran is competent to testify to continuity of symptoms of hearing loss since service, the Veteran's senses cannot provide an accurate gauge of when his hearing loss would meet the VA standard for disability.  The evidence provided by the 2014 and 2017 VA audiometric testing outweighs the Veteran's opinion in this area and demonstrates that the Veteran's current bilateral hearing loss does not currently meet the VA standards for disability.  As such, the Veteran's claim for service connection for a bilateral hearing loss disability cannot currently be granted, as the initial criterion for service connection has not been met.

As such, the Board finds that the preponderance of the evidence is against the claim for a hearing loss disability of either ear.  Consequently, because a preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Service connection for a bilateral hearing loss disability is denied.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is denied.





REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. 
 § 3.159(c)(4) (2017).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

This matter was previously remanded to obtain an addendum opinion regarding the Veteran's lower back disability.  The Board's June 2017 remand instructed the VA examiner to discuss the Veteran's complaints of experiencing lower back pain in service and that the Veteran's low back pain continued since service.  Unfortunately, the examiner did not address the Veteran's complaints as required by the June 2017 remand.  Another addendum opinion is necessary to address the Veteran's complaints of experiencing back pain since service.

The mere fact that medical records do not establish chronicity is not, in and of itself, a sufficient basis on which to rest a medical conclusion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  As such, the Board finds that finds that a VA medical opinion addendum is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Contact the VA examiner who conducted the October 2014 VA thoracolumbar spine (back) examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lower back disability had causal origins in active service, to include as a result of the Veteran's in-service complaints and treatment for low back pain.

The examiner should specifically address the Veteran's contentions that he has experienced low back pain since the in-service injury, for which he did not seek treatment after discharge from service. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

2. After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


